Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Arguments
Applicant's arguments filed 8/4/21 have been fully considered but they are not persuasive. 
Regarding the Tormanen reference (US 5,279,050), applicant’s arguments (see specifically pg. 8) are not persuasive because the medium is linear between the first heat roller and the second heat roller when it is between the leading cylinder V and any one of the first or second heat rollers.  
On pgs. 8-9, applicant appears to argue that the radius of curvature of the virtual curve c, in Kumai, cannot be adopted for a heat roller.  This is not persuasive because the virtual curve in Kumai is part of a heating structure to heat the medium.
Applicant’s arguments with respect to Hattori and Karakawa are persuasive.

Election/Restrictions
Claims 9, 11, and 16 remain withdrawn without traverse.  Note that claim 21 is also withdrawn because parent claim 11 is withdrawn.

Claim Objections
Claim 2 is objected to because of the following informalities:  should “the intervals” read “intervals?”  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  should “the intervals” read “intervals?”  Appropriate correction is required.
Claims 3 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, there are double inclusions of the terms “a first heat roller” and “a second heat roller,” that render the claim indefinite.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 10 and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 does not further limit parent claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 depends upon canceled claim 12.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tormanen (US 5,279,050).
Regarding claim 1, Tormanen discloses a drying device, comprising: 
a plurality of heat rollers to heat a medium that is wound around the heat rollers (K, Figs. 2-3 and col 3, lines 15-23, and col 4, lines 10-1), the medium including a liquid-applied surface to which a liquid has been applied (Liquid is inherently applied to all surfaces of Tormanen’s medium during the manufacturing process of the paper.  Otherwise, drying would not be necessary.), wherein 
each of the heat rollers contacts an opposite surface of the medium that is opposite to the liquid-applied surface (See figs. 2-3 and col 3, lines 15-23, and col 4, lines 10-16, in which heat rollers K only contact one side of the medium.), 
a first heat roller is included in the heat rollers (see one of the smaller-radius Ks in fig. 3),
a second heat roller is included in the heat rollers, the second heat roller having a larger radius of curvature than that of the first heat roller (see one of the larger-radius Ks in fig. 3) and disposed downstream from the first heat roller (see fig. 3), and the heat rollers are disposed so that the medium is a linear shape between the first heat roller and the second heat roller (see fig. 3), by contacting the first heat roller and the second heat roller on the opposite surface (see fig. 3).
Regarding claim 2, Tormanen further discloses the drying device according to claim 1, wherein the heat rollers are at the intervals in a conveyance direction of the medium (see fig. 3).
claim 4, Tormanen further discloses the drying device according to claim 1, wherein the heat rollers include three or more heat rollers at the intervals, and the medium is heated by the respective each of the three or more heat rollers (see fig. 3).
Regarding claim 5, Tormanen further discloses the drying device according to claim 4, wherein the heat rollers are arranged in an arc (At least a portion of the heat rollers K is arranged in an arc.  See fig 3.).
Regarding claim 8, Tormanen further discloses the drying device according to claim 1, wherein the medium is a continuous sheet, and the contact surface supports the continuous sheet so that the conveyance direction of the continuous sheet is changed (see fig. 3).
Regarding claim 10, Tormanen further discloses The drying device according to claim 1, wherein the heat rollers include a first heat roller having a first radius of curvature and a second heat roller having a second radius of curvature, the first radius of curvature being smaller than that of the second radius of curvature, and the first heat roller is upstream from the second heat roller in the conveyance direction (see rejection of claim 1 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tormanen (US 5,279,050) in view of Houjou (2011/0205282 A1).
Regarding claim 6, Tormanen discloses all the limitations introduced in parent claim 1.
Tormanen does not appear to disclose the drying device according to claim 1, further comprising: a blower to blow air onto the liquid-applied surface of the medium.
However, Tormanen modified by Houjou teaches the drying device according to claim 1, further comprising: a blower to blow air onto the liquid-applied surface of the medium (Houjou teaches an air blower 83, in fig. 1 and para 98.  It would have been obvious to adopt Houjou’s teachings for the purpose of enhancing the drying process.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Tormanen, with the teachings of Houjou, for the purpose of enhancing the drying process.
claim 7, Tormanen, modified by Houjou, further discloses the drying device according to claim 6, wherein the blower faces at least one of the heat rollers (see Houjou’s fig. 1).

The following reference(s) is/are considered pertinent to applicant's disclosure and is/are cited for disclosing related limitations to the applicant’s claimed and disclosed invention.  

Suzuki et al. (US 2013/0293617 A1)
Discloses a web printer.

Allowable Subject Matter
Claims 3 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN SEO whose telephone number is (571)270-1327.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






Justin Seo

/JUSTIN SEO/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

August 25, 2021